Case: 18-60251     Document: 00515788451          Page: 1    Date Filed: 03/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 19, 2021
                                   No. 18-60251                   Lyle W. Cayce
                                                                       Clerk

   Marisela Carolina Morales Lopez; Gretel Juliana
   Mejia Morales,

                                                                          Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals


   Before Southwick, Graves, and Engelhardt, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Marisela Carolina Morales Lopez and her minor daughter G.J.M.M.
   are citizens of Honduras. They petition for review of the denial of their
   asylum applications. We grant, in part, and deny, in part, the petition; vacate
   the immigration judge’s (“IJ”) order of removal; and remand for further
   proceedings consistent with this opinion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60251          Document: 00515788451              Page: 2       Date Filed: 03/19/2021




                                           No. 18-60251


                                                 I.
           Morales Lopez and her daughter were charged with illegally entering
   the United States. They conceded that they are removable and sought
   asylum.       Their application1 for asylum was denied.2                  The application
   presented two bases for relief. First, in February 2013, Morales Lopez was
   living with her husband Jose Carlos Mejia Murillo and children 3 when
   members of Los Olanchos—a gang—broke into Morales Lopez’s home, beat
   Morales Lopez, and raped her repeatedly in front of her family. Second, in
   April or May 2015, members of Los Vatos Locos—another gang—tortured
   and murdered Morales Lopez’s husband and then began threatening Morales
   Lopez and her family. The petition for review concerns only the incidents
   connected to Los Vatos Locos.
           Los Vatos Locos first threatened Mejia Murillo in 2013 because he had
   an aunt who was a member of an opposing gang. Mejia Murillo was not
   involved in any gang himself. Although Mejia Murillo made efforts to avoid
   Los Vatos Locos, in April or May 2015, a third party lured him to an area
   where Los Vatos Locos members tortured and killed him. Community
   members who witnessed Mejia Murillo’s death told Morales Lopez that Los
   Vatos Locos members “hit [Mejia Murillo] with pipes on his face and head,
   [] broke his knees open until you could see the bones; [] split his head open


           1
              Morales Lopez’s daughter is a derivative-asylum applicant. All references to
   Morales Lopez or her application pertain to her daughter’s application as well. See 8 U.S.C.
   § 1158(b)(3)(A) (“A spouse or child . . . of an alien who is granted asylum under this
   subsection may, if not otherwise eligible for asylum under this section, be granted the same
   status as the alien if accompanying, or following to join, such alien.”).
           2
             Morales Lopez and her daughter had applied for additional relief that was denied
   but not at issue in their petition for review. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003) (deeming issues not raised in a petition for review abandoned).
           3
               Morales Lopez has four children in total: three sons and one daughter.




                                                 2
Case: 18-60251       Document: 00515788451             Page: 3      Date Filed: 03/19/2021




                                        No. 18-60251


   and his face was so disfigured that he was unrecognizable. They also placed
   a rope around his neck and tied it to his hands behind his back and to his
   feet.” Morales Lopez examined photos of Mejia Murillo’s body and “saw
   that his head had been totally destroyed.” She “could see his brain through
   a large crack in his skull.” He was also shot six times. Morales Lopez did not
   report her husband’s death to the police lest the police share that information
   with the gang, stating that, in Honduras, gang-related murders “cannot be
   reported” because “[t]he police will inform . . . the gang members[.]”
           On the day of Mejia Murillo’s burial—which was one or two days after
   his murder—Morales Lopez received a voicemail message from her
   husband’s phone number. Los Vatos Locos’ leader, an individual Morales
   Lopez refers to as “Abram,” sent her the message, which was a recording of
   Mejia Murillo pleading with Los Vatos Locos members not to kill him
   because he had a wife and a daughter.
           Two days later, Morales Lopez visited her mother-in-law’s house with
   her children. Shortly after Morales Lopez left the house, three Los Vatos
   Locos members surrounded her. They told her that she was not allowed to
   “go there anymore” and had “three seconds to leave[.]”
           Sometime the next week, Abram called Morales Lopez from Mejia
   Murillo’s phone number and told her that “they would kill [her].” Abram
   said that “[Mejia Murillo] hadn’t been killed because he still had his wife and
   daughter alive” and “everything from that dog would disappear,” 4 which
   Morales Lopez interpreted as a threat against her and her daughter, the only
   one of her children fathered by Mejia Murillo. Morales Lopez told Abram



           4
              In her affidavit, Morales Lopez phrased Abram’s statement somewhat
   differently, stating that Abram said that “everything that had to do with this dog would
   disappear.”




                                              3
Case: 18-60251        Document: 00515788451              Page: 4       Date Filed: 03/19/2021




                                          No. 18-60251


   that “[her] daughter didn’t know anything and had nothing to do with this.”
   Abram responded that “it didn’t matter, that even his mother didn’t matter
   to him.” Abram then texted Morales Lopez—again from her husband’s
   phone number—stating, “[W]hy are you afraid of us?                        Come to our
   neighborhood.” Mejia Murillo’s brother also received death threats from
   Abram following Mejia Murillo’s murder.
           A week or two after Mejia Murillo’s murder, Los Vatos Locos
   members confronted Morales Lopez’s son at his school, asking him where
   Morales Lopez was and forbidding him to return to the school. None of
   Morales Lopez’s children returned to school that year.
           Then, a few weeks to a month after Mejia Murillo’s murder, Mejia
   Murillo’s mother and brother abandoned their house at the direction of Los
   Vatos Locos members who implied that they would kill them if they did not
   leave the house within 72 hours of their order to vacate.5
           In June 2015, Morales Lopez and her daughter moved in with Morales
   Lopez’s cousin because of Los Vatos Locos’ threats. Morales Lopez sent her
   sons to live with her sister because she thought it would be safer for them to
   live apart from her.
           In January or February 2016, Morales Lopez saw a Los Vatos Locos
   gang member in a bus or car that was passing by her cousin’s house. Later
   that same week, her cousin was attacked. The assailants “cut the side of his



           5
             The IJ stated only that Mejia Murillo’s mother and brother were ordered to leave
   the house in this incident. Morales Lopez’s affidavit stated that Mejia Murillo’s sister was
   also ordered to leave the house. But, when Morales Lopez testified, she did not mention
   Mejia Murillo’s sister and, instead, mentioned her “mother-in-law and my brothers-in-
   law[.]” Like the IJ, Morales Lopez does not mention Mejia Murillo’s sister in recounting
   the incident in her opening brief on review; Morales Lopez mentions only Mejia Murillo’s
   mother and brother.




                                                4
Case: 18-60251        Document: 00515788451              Page: 5       Date Filed: 03/19/2021




                                          No. 18-60251


   face with a machete and cut his wrist so badly that his tendons were cut and
   he could not move his fingers.” Morales Lopez and her cousin suspected
   that Los Vatos Locos was behind the attack in part because her cousin
   “hadn’t had any problems with gangs or anyone else[.]”
           Soon after her cousin’s attack, Morales Lopez left for the United
   States with her daughter. Morales Lopez’s sons remained in Honduras with
   relatives.
           In her asylum application, Morales Lopez claimed that she had
   suffered past persecution and had a well-founded fear of future persecution
   based on her membership in the particular social group of “immediate family
   members of Jose Carlos Mejia Murillo.”6 Morales Lopez testified at her
   removal hearing that she believes that she and her daughter would be tortured
   or killed by Los Vatos Locos if they returned to Honduras, and stated, “In
   Honduras, if they kill the husband, they also kill the wife.” She recounted
   that, a few months before her husband’s murder, Los Vatos Locos had killed
   her neighbor and, several months later, killed his wife. Morales Lopez stated
   that her sons are afraid to go outside and that she fears for their safety.



           6
              After a detailed discussion, the IJ determined that “‘immediate family members
   of Jose Carlos Mejia Murillo’ constitutes a particular social group [under 8 U.S.C. §
   1158(b)(1)(B)(i)], and that [Morales Lopez] is a member of such group by virtue of her
   common law marriage to [Mejia Murillo].” In Pena Oseguera v. Barr, the court remanded
   in part so that “the IJ and the BIA may have the benefit of the increased clarity provided
   by Matter of L-E-A-[, 27 I. & N. Dec. 581 (U.S. Att’y Gen. 2019)].” 936 F.3d 249, 251 (5th
   Cir. 2019). Matter of L-E-A- “stands for the proposition that families may qualify as social
   groups, but the decision must be reached on a case-by-case basis.” Id. (emphasis in
   original). Unlike in Pena Oseguera, however, at no point did any party raise an issue with
   the IJ’s finding that “immediate family members of Jose Carlos Mejia Murillo” constitutes
   a particular social group and that Morales Lopez is a member of that group. Thus, we do
   not reach the IJ’s finding and do not remand in light of Matter of L-E-A-. (We note that the
   nexus test, see infra, is a separate inquiry from whether Mejia Murillo’s immediate family
   constitutes a social group under § 1158(b)(1)(B)(i).)




                                                5
Case: 18-60251      Document: 00515788451           Page: 6    Date Filed: 03/19/2021




                                     No. 18-60251


          Morales Lopez’s fears were supported by her expert witness,
   Professor Mark Ungar, who testified that, if Morales Lopez is deported to
   Honduras, Los Vatos Locos would continue to target her. He stated that
   “one of the modus operandi of gangs is a very consistently long focus on
   targeting those that they have already attacked[;] family members, children
   of victims, . . . over a period of many years[,] continue[] to be intimidated and
   threatened by them.” Ungar testified that Morales Lopez faces a 75 to 80
   percent chance of being put in “serious danger for her life” by Los Vatos
   Locos if she is deported. Ungar stated that the Honduran police are unable
   or unwilling to protect those within their jurisdictions. Ungar also noted that
   it is “almost impossible” for a Honduran citizen to relocate within Honduras
   due to socioeconomic reasons and that Morales Lopez would be at a high risk
   of being killed by Los Vatos Locos even if she were to relocate to an area that
   Los Vatos Locos did not control.
          The IJ determined that Morales Lopez and Ungar were credible
   witnesses. Nonetheless, the IJ concluded that Morales Lopez had not
   sufficiently shown that she had suffered past persecution or had a well-
   founded fear of future persecution. Accordingly, the IJ ordered that Morales
   Lopez and her daughter be removed to Honduras. The Board of Immigration
   Appeals (“BIA”) adopted the IJ’s decision and dismissed Morales Lopez’s
   appeal. Morales Lopez timely filed a petition for review.
                                          II.
          “Courts of appeals have exclusive jurisdiction to review final orders
   of removal.” Pena Oseguera v. Barr, 936 F.3d 249, 250 (5th Cir. 2019) (citing
   8 U.S.C. § 1252(a)(5)). Typically, this court reviews only the BIA’s decision
   “unless the IJ’s decision has some impact on the BIA’s decision.” Wang v.
   Holder, 569 F.3d 531, 536 (5th Cir. 2009); see also id. (“[T]his court may
   review the IJ’s findings and conclusions if the BIA adopts them.”). Here,




                                          6
Case: 18-60251        Document: 00515788451          Page: 7   Date Filed: 03/19/2021




                                      No. 18-60251


   the BIA adopted the IJ’s decision. Thus, we may review IJ’s decision. See
   Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016).
             We review legal conclusions de novo, giving deference to the BIA’s or
   IJ’s interpretation of any ambiguous immigration statutes, and factual
   findings for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517–18 (5th Cir. 2012) (citing Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
   Inc., 467 U.S. 837, 842 (1984)). Substantial evidence supports a finding when
   the finding is “based on the evidence presented” and is “substantially
   reasonable.” Id. We may not reverse a finding unless “the evidence was so
   compelling that no reasonable factfinder could conclude against it.” Wang,
   569 F.3d at 537; see also 8 U.S.C. § 1252(b)(4)(B) (“[A]dministrative findings
   of fact are conclusive unless any reasonable adjudicator would be compelled
   to conclude to the contrary[.]”). The petitioner carries the burden to
   demonstrate that the evidence compels a contrary conclusion, Zhao v.
   Gonzales, 404 F.3d 295, 306 (5th Cir. 2005), and must show this by a
   preponderance of the evidence. Calel-Chitic v. Holder, 333 F. App’x 845, 846
   & n.6 (5th Cir. 2009); see also, e.g., Gomes v. Gonzales, 473 F.3d 746, 753 (7th
   Cir. 2007) (“An applicant for asylum bears the burden of proving by a
   preponderance of the evidence that she qualifies as a ‘refugee’ as defined by
   the statute.”). In any case, “[i]t is the factfinder’s duty to make credibility
   determinations, and this court cannot substitute its judgment for that of the
   BIA or IJ with respect to witnesses’ credibility.” Orellana-Monson, 685 F.3d
   at 518.
             “The Secretary of Homeland Security or the Attorney General may
   grant asylum . . . to refugee[s.]” 8 U.S.C. § 1158(b)(1)(A). In relevant part,
   a refugee is a person who is outside of his or her country of nationality and
   “is unable or unwilling to return to, and is unable or unwilling to avail himself
   or herself of the protection of, that country because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,



                                           7
Case: 18-60251      Document: 00515788451           Page: 8   Date Filed: 03/19/2021




                                     No. 18-60251


   membership in a particular social group, or political opinion[.]” Id. §
   1101(a)(42)(A). An applicant is not entitled to asylum unless the individual
   can show “a nexus,” Pena Oseguera, 936 F.3d at 250, i.e., that his or her
   “race, religion, nationality, membership in a particular social group, or
   political opinion was or will be at least one central reason for persecuting the
   applicant.” Id. § 1158(b)(1)(B)(i).
          “Persecution” is “[t]he infliction of suffering or harm, under
   government sanction, upon persons who differ in a way regarded as offensive
   (e.g., race, religion, political opinion, etc.), in a manner condemned by
   civilized governments.” Abdel-Masieh v. I.N.S., 73 F.3d 579, 583 (5th Cir.
   1996) (internal quotation marks and citation omitted). “The harm or
   suffering need not be physical, but may take other forms, such as the
   deliberate imposition of severe economic disadvantage or the deprivation of
   liberty, food, housing, employment or other essentials of life.” Id. (internal
   quotation marks and citation omitted); see also Morales v. Sessions, 860 F.3d
   812, 816 (5th Cir. 2017) (“Examples of persecution include, but are not
   limited to, threats to life, confinement, torture, and economic restrictions so
   severe that they constitute a threat to life or freedom.”) (internal quotation
   marks and citation omitted).       Nonetheless, a showing of persecution
   “generally requires more than a few isolated incidents of verbal harassment
   or intimidation.” Morales, 860 F.3d at 816 (internal quotation marks and
   citation omitted).
          If an asylum applicant sufficiently establishes past persecution, he or
   she is entitled to a rebuttable presumption of a well-founded fear of future
   persecution, unless the applicant’s fear of future persecution is unrelated to
   his or her past persecution. 8 C.F.R. § 208.13(b)(1).
          To show a well-founded fear of persecution, the applicant “must show
   that a reasonable person in the same circumstances would fear persecution if




                                          8
Case: 18-60251       Document: 00515788451         Page: 9   Date Filed: 03/19/2021




                                    No. 18-60251


   deported.” Orellana-Monson, 685 F.3d at 518 (internal quotation marks and
   citation omitted). “The subjective fear of future persecution must be
   objectively reasonable.” Id. A “reasonable degree” can mean a ten percent
   chance. I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 446, 440 (1987) (“[O]ne of
   Congress’ primary purposes was to bring United States refugee law into
   conformance with the 1967 United Nations Protocol Relating to the Status of
   Refugees[.] . . . There is simply no room in the United Nations’ definition for
   concluding that because an applicant only has a 10% chance of being shot,
   tortured, or otherwise persecuted, that he or she has no ‘well-founded fear’
   of the event happening.”); see also id. at 431 (“That the fear must be ‘well-
   founded’ does not alter the obvious focus on the individual’s subjective
   beliefs, nor does it transform the standard into a ‘more likely than not’ one.
   One can certainly have a well-founded fear of an event happening when there
   is less than a 50% chance of the occurrence taking place.”). In other words,
   “so long as an objective situation is established by the evidence, it need not
   be shown that the situation will probably result in persecution, but it is
   enough that persecution is a reasonable possibility.” Id. at 440 (internal
   quotation marks and citation omitted).
          To show his or her fear is objectively reasonable, an applicant must
   establish that:
          (1) he possesses a belief or characteristic a persecutor seeks to
          overcome by means of punishment of some sort; (2) the
          persecutor is already aware, or could become aware, that the
          alien possesses this belief or characteristic; (3) the persecutor
          has the capability of punishing the alien; and[] (4) the
          persecutor has the inclination to punish the alien.
   Eduard v. Ashcroft, 379 F.3d 182, 191 (5th Cir. 1995) (citing In re Mogharrabi,
   19 I. & N. Dec. 439, 446 (BIA 1987)).




                                           9
Case: 18-60251     Document: 00515788451            Page: 10    Date Filed: 03/19/2021




                                     No. 18-60251


          The applicant must present specific, detailed facts showing a good
   reason to fear that he or she will be singled out for persecution because he or
   she differs in a way regarded as offensive (e.g., race, religion, political
   opinion, membership in a particular social group etc.). Zhao, 404 F.3d at 307.
   However, an IJ “shall not require” an applicant to provide evidence that he
   or she would be singled out if:
          (A) The applicant establishes that there is a pattern or practice
          in his or her country of nationality . . . of persecution of a group
          of persons similarly situated to the applicant on account of
          race, religion, nationality, membership in a particular social
          group, or political opinion; and
          (B) The applicant establishes his or her own inclusion in, and
          identification with, such group of persons such that his or her
          fear of persecution upon return is reasonable.
   8 C.F.R. § 208.13(b)(2)(iii); see also Zhao, 404 F.3d at 307 (“There are
   therefore two different ways for Zhao to prove the objectivity of his
   persecution claim. First, he can show that he would be singled out for
   persecution.     Alternately, he can satisfy the two prongs of §
   208.13(b)(2)(iii).”).
                                         III.
          Morales Lopez argues that the IJ improperly determined that she did
   not make a sufficient showing of past persecution and a well-founded fear of
   future persecution. Regarding past persecution, Morales Lopez argues that
   the IJ erroneously (1) required each incident of harm to rise to the level of
   persecution, (2) failed to consider all relevant incidents of harm, (3) required
   a showing of physical harm, and (4) failed to consider significant liberty
   deprivations suffered by Morales Lopez and her children. Morales Lopez
   further argues that (5) the substantial evidence compels a finding of past




                                          10
Case: 18-60251        Document: 00515788451        Page: 11   Date Filed: 03/19/2021




                                    No. 18-60251


   persecution and (6) the IJ erred by failing to consider Morales Lopez’s
   psychological harm.
          Regarding a well-founded fear of future persecution, Morales Lopez
   argues that the IJ erroneously (1) applied a preponderance-of-the-evidence
   standard instead of a reasonable-possibility standard; (2) failed to evaluate
   Morales Lopez’s fear of future persecution using the four-part test set forth
   in In re Mogharrabi; (3) conflated the past-persecution and well-founded-fear-
   of-future persecution analyses, (4) required Morales Lopez to offer direct
   proof of her persecutors’ motives, and (5) mischaracterized Ungar’s
   testimony. Morales Lopez further argues that (6) the substantial evidence
   compels a finding of a well-founded fear of future persecution.
          Although we neither agree with nor reach all of Morales Lopez’s
   arguments, we agree with her overarching point: the IJ and the BIA
   improperly determined that Morales Lopez did not make a sufficient showing
   of past persecution and a well-founded fear of future persecution. We
   address Morales Lopez’s arguments in turn.
                                        A.
          We summarize the relevant portions of the IJ’s and the BIA’s
   decisions as they relate to Morales Lopez’s past-persecution claim. The IJ
   identified four incidents as the bases for Morales Lopez’s claim:
          (1) on the day her husband was buried, she received a voicemail
          from her husband’s phone number consisting of a recording of
          the Vatos Locos beating her husband before they murdered
          him; (2) the week of her husband’s burial, three members of
          the Vatos Locos surrounded her as she was leaving her mother-
          in-law’s home and told her that “the ‘tio’[7] didn’t want to see
          [her] there anymore”; (3) about a week after her husband’s

          7
              The “tio” is Abram.




                                         11
Case: 18-60251        Document: 00515788451              Page: 12       Date Filed: 03/19/2021




                                          No. 18-60251


           death, the “tio” called her from her husband’s phone and said,
           “everything that had to do with this dog would disappear”; and
           (4) she received a text message from her husband’s phone that
           read, “why are you afraid of us? Come to our neighborhood.”


           The IJ stated that “[n]one of these incidents are explicit death
   threats” but that “[Morales Lopez] interpreted the first and third incidents
   as threats that the Vatos Locos intended to kill her and [her daughter].” The
   IJ discounted the second and fourth incidents, stating that their “meaning . .
   . is uncertain, partly because [Morales Lopez] did not clarify in which
   neighborhood . . . each incident occurred and over which neighborhood the
   Vatos Locos had control.”
           Although the IJ highlighted the four incidents above, he discussed
   other incidents as well, focusing on the location where each incident occurred
   or might have occurred and whether Los Vatos Locos had control over these
   different areas.8
           The IJ stated, “there are too many unanswered questions to conclude
   that the threats [Morales Lopez] received from the Vatos Locos constitute
   past persecution.” The “unanswered questions” that the IJ referenced


           8
              The IJ stated, “Neither [Morales Lopez’s] testimony nor her affidavit clarify
   whether the neighborhood over which the Vatos Locos had control was . . . where [Mejia
   Murillo] was murdered; . . . where the [third party] who picked [Mejia Murillo] up[, leading
   him to his death,] may have lived; . . . where [Mejia Murillo] began receiving threats from
   the Vatos Locos; or another neighborhood entirely.” The IJ speculated that “members of
   the Vatos Locos may have told [Morales Lopez] they ‘didn’t want to see [her] there
   anymore’ as she was leaving her mother-in-law’s house because they controlled [the
   neighborhood],” and that “[t]he text message inviting [Morales Lopez] to ‘come to our
   neighborhood’ could have indicated that she should come to [a neighborhood that Los
   Vatos Locos controlled].” Regarding Morales Lopez’s son’s encounter with Los Vatos
   Locos members outside his school, the IJ stated that the school was in Los Vatos Locos
   territory.




                                               12
Case: 18-60251      Document: 00515788451            Page: 13    Date Filed: 03/19/2021




                                      No. 18-60251


   appear to regard the location of the incidents; Los Vatos Locos’ control of
   those locations; and whether the threats against Morales Lopez were death
   threats because, in the IJ’s view, they were not “explicit death threats.” The
   IJ further reasoned that “the Vatos Locos never personally attacked or
   physically harmed [Morales Lopez].” He stated, “Without a sufficient
   explanation of the details of each encounter with the Vatos Locos and of the
   connection between all four incidents, [Morales Lopez] has left the Court
   with too much ambiguity to conclude that the threats she received amount to
   past persecution.”
          On appeal, the BIA adopted the IJ’s decision in full and also added:
   “We note that [Morales Lopez] began to receive threats from Los Vatos
   Locos as early as May 2015, when [Mejia Murillo] was murdered; yet, she
   and [her daughter] remained unharmed before leaving Honduras in February
   2016.”
                                           1.
          Morales Lopez first argues that the IJ improperly required that each
   incident of harm rise to the level of persecution. See Lin v. Holder, 478 F.
   App’x 219, 227 (5th Cir. 2012) (“An applicant may establish past persecution
   on the basis of the cumulative effects of multiple incidents even if each
   incident, considered in isolation, would not rise to the level of persecution.”)
   (citing Eduard, 379 F.3d at 188). Morales Lopez has effectively forfeited this
   argument.
          Morales Lopez does not flesh out her argument that the IJ analyzed
   separate incidents independently; she simply recounts the IJ’s reasoning for
   finding that she did not sufficiently establish past persecution. 9 But it is not


          9
           Morales Lopez appears to conflate her aggregation argument with her related
   argument that the IJ did not consider all relevant incidents of harm.




                                           13
Case: 18-60251      Document: 00515788451           Page: 14   Date Filed: 03/19/2021




                                     No. 18-60251


   clear from the plain language of the IJ’s decision that he analyzed the
   incidents he considered separately from one another. In other words,
   Morales Lopez does not connect her argument to the IJ’s decision. Cf. In re
   HECI Expl. Co., Inc., 862 F.2d 513, 525 (5th Cir. 1988) (declining to address
   an issue that was listed in a brief but not otherwise argued or adequately
   briefed); Eduard, 379 F.3d at 188 (finding no error where the petitioners did
   not carry their burden to prove that the IJ analyzed each incident
   independently rather than in the aggregate). For these reasons, Morales
   Lopez has effectively forfeited her argument.
                                          2.
            Second, Morales Lopez argues that the IJ did not consider all relevant
   incidents of harm. We agree. The IJ is not required to “address evidentiary
   minutiae or write any lengthy exegesis, [but] its decision must reflect
   meaningful consideration of the relevant substantial evidence supporting the
   alien’s claims.” Abdel-Masieh, 73 F.3d at 585 (citation omitted). And the
   BIA’s failure to consider relevant substantial evidence is a “fail[ure] to
   comply with its responsibilities.” Sanon v. I.N.S., 52 F.3d 648, 652 (7th Cir.
   1995).
            In Abdel-Masieh, the BIA decided that Abdel did not have a well-
   founded fear of persecution based on the fact that “unidentified people were
   asking questions about [him] at his former work place.” 73 F.3d at 585. The
   BIA made no mention of Abdel’s testimony regarding the firing of his
   mother, the beating and questioning of his brother, or the appearance of
   Abdel’s name on a “wanted” list at the airport. Id. The court held that the
   BIA had failed to “expressly address the relevant conditions . . . and the
   experiences of Abdel’s family members and co-workers.” Id. The court
   considered this a failure of the agency to comply with its responsibilities and




                                          14
Case: 18-60251     Document: 00515788451           Page: 15    Date Filed: 03/19/2021




                                    No. 18-60251


   held that the court should “insist on its compliance rather than attempt to
   supplement its efforts.” Id. (quoting Sanon, 52 F.3d at 652).
          Similarly, the IJ in this case did not meaningfully consider all relevant
   substantial evidence supporting Morales Lopez’s past persecution claim.
   First, the IJ’s consideration of past persecution does not include incidents
   involving Mejia Murillo’s relatives. Specifically, omitted from the IJ’s
   analysis are that, after Mejia Murillo’s death, (1) Mejia Murillo’s brother
   received death threats from Abram, and (2) Los Vatos Locos members
   ordered Mejia Murillo’s brother and mother to abandon their home,
   threatening by implication that they would be murdered if they did not leave.
          Threats of violence and housing deprivation against family members
   can support a finding of persecution so long as they are coupled with threats
   made directly to the petitioner. See, e.g., Tamara-Gomez v. Gonzales, 447 F.3d
   343, 349 (5th Cir. 2006) (concluding that the record compelled a finding of
   persecution where it included, among other things, “threats of violence and
   acts of vandalism” against the asylum applicant’s family by members of the
   persecuting group); see also Abdel-Masieh, 73 F.3d at 583 (concluding that the
   suffering or harm necessary to a finding of persecution can include
   “deprivation of liberty, food, housing, employment or other essentials of
   life”) (internal quotation marks and citation omitted). By omitting the
   incidents involving Morales Lopez’s in-laws, the IJ failed to meaningfully
   consider all relevant substantial evidence supporting Morales Lopez’s past
   persecution claim.
          Second, the IJ omitted probative parts of Morales Lopez’s phone call
   with Los Vatos Locos’ leader. Although the IJ stated that Abram told
   Morales Lopez that “everything that had to do with this dog would
   disappear,” Abram also told Morales Lopez that “[Mejia Murillo] hadn’t
   been killed because he still had his wife and daughter alive” and that “they




                                         15
Case: 18-60251     Document: 00515788451            Page: 16   Date Filed: 03/19/2021




                                     No. 18-60251


   would kill [her],” an explicit death threat. Further, when Morales Lopez told
   Abram that “[her] daughter didn’t know anything and had nothing to do with
   this,” Abram responded that “it didn’t matter, that even his mother didn’t
   matter to him,” making the death threat implicit in “everything that had to
   do with this dog would disappear” even clearer.             By omitting these
   statements, the IJ again failed to meaningfully consider all relevant
   substantial evidence supporting Morales Lopez’s past persecution claim.
   The omission of these statements is particularly noteworthy because the IJ
   determined that none of the incidents he analyzed “are explicit death
   threats.” This determination supported the IJ’s finding that Morales Lopez
   had not shown past persecution. At least one of the omitted statements—
   that Abram told Mejia Murillo that “they would kill [her]”—directly
   contradicts the IJ’s analysis.
          Third, the IJ omitted that Los Vatos Locos members who had
   confronted Morales Lopez’s son, telling him not to return to school, had
   asked him about Morales Lopez’s whereabouts. Instead, the IJ stated only
   that “members of the Vatos Locos came to [Morales Lopez’s] son[’s] school
   and told him he could no longer attend that school because the school was in
   ‘their neighborhood.’”
          Morales Lopez correctly argues that probative evidence includes
   threats the petitioner believes were aimed at her, not just threats made to her.
   See, e.g., Tamara-Gomez, 447 F.3d at 348–49. While the Los Vatos Locos
   members’ inquiry as to Morales Lopez’s whereabouts might not sufficiently
   evidence past persecution on its own, it is relevant to a showing of past
   persecution when read in relation to the other incidents. See Lin, 478 F.
   App’x at 227.      Accordingly, by omitting the inquiry, the IJ did not
   meaningfully consider all relevant substantial evidence supporting Morales
   Lopez’s past persecution claim.




                                          16
Case: 18-60251       Document: 00515788451              Page: 17       Date Filed: 03/19/2021




                                         No. 18-60251


           Ultimately, the IJ erred by failing to meaningfully consider all the
   relevant substantial evidence in support of Morales Lopez’s past persecution
   claim.10
                                               3.
           Third, Morales Lopez argues that the IJ erred by requiring her to
   substantiate her past persecution claim with evidence of physical harm. We
   disagree.
           The IJ stated that, although “[p]ersecution includes rape, physical
   abuse, and physical attacks[,] . . . [d]eath threats may also qualify as
   persecution if they are immediate, menacing, or the perpetrators attempt to
   follow up on them.” See Qorane v. Barr, 919 F.3d 904, 910 (5th Cir. 2019)
   (“[E]ven assuming threats can constitute past persecution, threats that are
   exaggerated, non-specific, or lacking in immediacy should not suffice.”)
   (internal quotation marks and citation omitted); cf. Morales, 860 F.3d at 816
   (“Examples of persecution include, but are not limited to, threats to life[.]”).
           It is true that the IJ concluded, in part, “[T]he Vatos Locos never
   personally attacked or physically harmed [Morales Lopez].” But that was



           10
               Morales Lopez also argues, “Notably absent from the IJ’s consideration is the
   Vatos Locos’ act of recording [Mejia Murillo’s] torture prior to his death.” But the IJ
   considered the following incident: “on the day her husband was buried, [Morales Lopez]
   received a voicemail from her husband’s phone number consisting of a recording of the
   Vatos Locos beating her husband before they murdered him.” Morales Lopez appears to
   argue that the IJ should have considered not only that Morales Lopez received a voicemail
   of the recording, but also that the recording was made in the first place. This argument
   splits hairs. Morales Lopez does not explain how a recording made but never sent can be a
   threat: no one would ever know about it. In other words, it is the fact that Morales Lopez
   received (and, thus, was sent) the recording that appears to matter here. What also matters
   is the content and context of the recording. The IJ considered the receipt of the recording
   and its content and context, and Morales Lopez does not argue otherwise. Accordingly,
   that the IJ did not consider Los Vatos Locos’ act of making the recording is unavailing.




                                               17
Case: 18-60251         Document: 00515788451           Page: 18      Date Filed: 03/19/2021




                                        No. 18-60251


   not the beginning and end of the IJ’s analysis. While the IJ did not consider
   all relevant substantial evidence, it appears that he analyzed whether the
   threats that he did consider were immediate, menacing, or the perpetrators
   attempted to follow up on them.11 In other words, it does not appear that the
   IJ required a showing of physical harm, contrary to Morales Lopez’s
   contention.
                                             4.
          Fourth, Morales Lopez argues that the IJ erred by failing to consider
   the liberty deprivations she and her children faced because of Los Vatos
   Locos’ actions. Specifically, Morales Lopez argues that Los Vatos Locos’
   actions forced her and her children to relocate, prevented her children from
   attending school, and caused her to separate herself from most of her
   children. See Abdel-Masieh, 73 F.3d at 583. We lack jurisdiction to consider
   this argument.
          Morales Lopez failed to exhaust her administrative remedies as to this
   issue because she did not raise the issue before the BIA, either on direct
   appeal or in a motion to reopen. See Heaven v. Gonzales, 473 F.3d 167, 177


          11
               The IJ stated:
          Without a sufficient explanation of the details of each encounter with the
          Vatos Locos and of the connection between all four incidents, [Morales
          Lopez] has left the Court with too much ambiguity to conclude that the
          threats she received amount to past persecution. Compare Hernandez-
          Baena [v. Gonzalez], 417 F.3d [720,] 723 [(7th Cir. 2005)] (finding that a
          verbal death threat over the phone was not “of a sufficiently immediate
          and menacing nature as to constitute, without more, persecution”), with
          Tamara-Gomez, 447 F.3d at 346 (finding past persecution where those who
          threatened the applicant also threatened to kill the applicant’s family
          members and murdered other individuals similarly situated to the
          applicant).
   Morales Lopez does not address this language.




                                             18
Case: 18-60251     Document: 00515788451            Page: 19   Date Filed: 03/19/2021




                                     No. 18-60251


   (5th Cir. 2006); 8 U.S.C. § 1252(d) (“A court may review a final order of
   removal only if . . . (1) the alien has exhausted all administrative remedies
   available to the alien as of right, and (2) another court has not decided the
   validity of the order[.]”); see also Omari v. Holder, 562 F.3d 314, 322–23 (5th
   Cir. 2009) (concluding that, for purposes of exhaustion, petitioners must
   make “some concrete statement before the BIA to which they could
   reasonably tie their claims before this court”). Since exhaustion in this
   context is a statutory mandate, Morales Lopez’s failure to exhaust the issue
   deprives us of jurisdiction over it. See Wang v. Ashcroft, 260 F.3d 448, 452
   (5th Cir. 2001); see also Said v. Gonzales, 488 F.3d 668, 670–71 (5th Cir. 2007)
   (concluding that we must raise jurisdictional issues sua sponte, if necessary).
                                          5.
          Fifth, Morales Lopez argues that the relevant substantial evidence,
   when considered together, compels a finding of past persecution. We agree.
          Our court’s decision in Tamara-Gomez is illuminating. There, the IJ
   denied Tamara-Gomez’s asylum application, which claimed past
   persecution and a well-founded fear of future persecution, and the BIA
   affirmed. Tamara-Gomez, 447 F.3d at 345. Underlying Tamara-Gomez’s
   claims were these facts: Tamara-Gomez noticed men filming him as he and
   Colombian National Police (“CNP”) officers were completing a mission in
   July 2001. Tamara-Gomez, 447 F.3d at 345–46. CNP officers captured one
   of the men who was filming the mission, a member of Fuerzas Armadas
   Revolucionarias de Colombia (“FARC”). Id. at 346. The FARC member
   turned to Tamara-Gomez and shouted, “We know who you are,” and, “You
   will suffer retaliation.” Id. (internal quotation marks omitted).
          About one month after the incident, Tamara-Gomez began to receive
   threatening calls, specifically mentioning the mission, on his personal cell
   phone. Id. The callers identified Tamara-Gomez’s family and began calling




                                          19
Case: 18-60251      Document: 00515788451         Page: 20   Date Filed: 03/19/2021




                                   No. 18-60251


   Tamara-Gomez’s home, threatening Tamara-Gomez and his family. Id.
   Tamara-Gomez asked the CNP for protection but was told that the CNP
   could not protect him and his family. Id.
          Subsequently, Tamara-Gomez and his family moved to another
   house, but the threatening phone calls resumed within weeks. Id. Tamara-
   Gomez’s wife also received “demands for money, death threats to her
   husband, and threats to kidnap her two sons and train them to fight for
   FARC.”     Id.   The actors making the threats and demands identified
   themselves as FARC members. Id.
          Then, in January 2002, “a bicycle bomb exploded in [ ] Tamara-
   Gomez’s new neighborhood, killing five (none of the victims were members
   of Tamara-Gomez’s family).” Id. After this incident, in March 2002,
   Tamara-Gomez sent his wife and children to Florida on visas obtained prior
   to the FARC threats. Id. At some point between March 2002 and late
   summer 2002, Tamara-Gomez “learned that FARC had tracked down and
   murdered other participants (or the family members of participants) in the
   June 2001” mission. Id. Believing his life was in danger, Tamara-Gomez
   entered the United States on a visitor’s visa on July 24, 2002. Id. A few
   weeks after his departure, a vandal broke into Tamara-Gomez’s home and
   spray painted the words “Sapa Regaldo,” which means “Two-Bit Snitch,”
   and the letters “FARC.” Id.
          Despite the evidence above, the IJ determined that Tamara-Gomez
   was ineligible for asylum because he failed to demonstrate past persecution
   or a well-founded fear of future persecution. See id. at 348. On review, this
   court concluded that the IJ, whose decision the BIA affirmed in its entirety,
   “discarded all evidence of persecution” even though the IJ found Tamara-




                                        20
Case: 18-60251         Document: 00515788451             Page: 21       Date Filed: 03/19/2021




                                          No. 18-60251


   Gomez credible and ostensibly “accept[ed] his account” of the facts. 12 Id.
   (internal quotation marks omitted). The court reconsidered the evidence,
   stating:
          When we consider the evidence as a whole, which the IJ
          apparently failed to do, we find that Tamara-Gomez has made
          a compelling case of persecution. Based on the documentary
          evidence, the well-supported testimony of Tamara-Gomez that
          was specifically found by the IJ to be credible, the threats of
          violence and acts of vandalism against Tamara-Gomez and his
          family by persons identified as members of FARC, and the fact
          that the violent threats against other participants of the same
          helicopter mission were carried out, a “reasonable
          adjudicator” would be “compelled” to find that Tamara-
          Gomez had been persecuted or had a “well founded fear of
          future harm.” Consequently, the IJ’s finding to the contrary
          was error.
   Id. at 348–49 (footnotes omitted).
          As in Tamara-Gomez, the IJ here did not consider the evidence as a
   whole. A reasonable adjudicator would be compelled to find that Morales
   Lopez had been persecuted based on Los Vatos Locos’ murdering Morales
   Lopez’s husband after the gang threatened and harassed him over the span


          12
               The Tamara-Gomez court described the IJ’s analysis of the evidence:
                     Specifically, the IJ dealt with the evidence as follows:
                     First, the IJ found the “bomb incident” to be “a random
                     act of violence all too common in Colombia and unrelated
                     to the respondent or his wife.” Second, the IJ found that
                     the “home invasion . . . may have been a purely criminal
                     act against a target of opportunity.” Third, the IJ
                     dismissed the threatening phone calls by finding that “it
                     was far from clear whether they were serious or the acts
                     of persons who enjoy terrorizing their neighbors.”
   Tamara-Gomez, 447 F.3d at 348 n.6.




                                                21
Case: 18-60251    Document: 00515788451           Page: 22   Date Filed: 03/19/2021




                                   No. 18-60251


   of two years; the multiple and varied menacing threats of harm against
   Morales Lopez and her family by Los Vatos Locos members following Mejia
   Murillo’s death, including an explicit death threat to Morales Lopez; the
   brutal attack on Morales Lopez’s cousin soon after Morales Lopez sighted a
   Los Vatos Locos member in her cousin’s neighborhood; and the credited
   expert testimony that gangs in Honduras such as Los Vatos Locos
   persistently target and then kill the family members of their victims
   regardless of gang territorial lines, and that Morales Lopez faces a 75 to 80
   percent chance of being put in “serious danger for her life” by Los Vatos
   Locos if she is deported. Cf. Hernandez-Baena v. Gonzales, 417 F.3d 720, 723
   (7th Cir. 2005) (concluding that applicant who “supplied no evidence that
   the use of the term ‘death sentence’ by the person who telephoned his office
   in Pereira had significance as anything other than a verbal threat,” and who
   “remained in Pereira for seven months after the threatening call without
   experiencing any further harm or threat of harm,” did not experience a threat
   that was “sufficiently immediate and menacing . . . as to constitute, without
   more, persecution.”).
          Disregarding relevant substantial evidence, the IJ and the BIA
   prematurely foreclosed Morales Lopez’s past-persecution claim.          The
   reasoning they employed bears consideration. First, the IJ appeared to place
   heavy weight on his view that Morales Lopez was not explicitly threatened
   with death. Second, the IJ also appeared to place heavy weight on the fact
   that it is unclear where many of the incidents occurred and whether the
   incidents occurred in Los Vatos Locos territory. Third, the IJ reasoned that
   “the Vatos Locos never personally attacked or physically harmed [Morales
   Lopez].” The BIA reflected this reasoning when it noted that Los Vatos
   Locos first threatened Morales Lopez nine to ten months before she fled
   Honduras and that, at no point during that time, was she or her daughter
   physically harmed. Fourth, the IJ discounted Morales Lopez’s failed efforts




                                        22
Case: 18-60251       Document: 00515788451             Page: 23      Date Filed: 03/19/2021




                                        No. 18-60251


   to escape Los Vatos Locos by moving in with her cousin. 13 Specifically, the
   IJ did not fully credit Morales Lopez’s account that she spotted a Los Vatos
   Locos member in her cousin’s neighborhood and that Los Vatos Locos was
   behind her cousin’s attack. Further, the BIA’s focus on the time between
   when Morales Lopez received threats and when she fled Honduras ignores
   that Morales Lopez made efforts to escape Los Vatos Locos. We address
   each point in turn.
            First, contrary to the IJ’s determination, Abram explicitly threatened
   Morales Lopez with death. See supra. Second, the IJ’s own summary of
   Ungar’s testimony undermines the relevance of Los Vatos Locos’ territorial
   lines:
            Professor Ungar . . . explained that “one of the modus operandi
            of gangs is a very consistently long focus on targeting those that
            they have already attacked.” [Morales Lopez’s] “level of
            threat continues” even if she “move[s] to another part[] of the
            country, [or] return[s] after many [sic] many years” because
            “family networks, knowledge of families, community, peoples’
            knowledge of each other doesn’t change that much.”
            Therefore, [Morales Lopez’s] “presence [would] become[]
            well-known” if she were to return, and “the threats [might]
            coalesce back into place.” Professor Ungar concluded that
            [Morales Lopez] will face a 75 to 80 percent chance of “be[ing]
            in serious danger for her life” if she returns to Honduras.
            ...
            [Ungar] explained that these gangs
                   have very close coordination networks. . . .
                   [T]hey know who moves around the country. . . .
                   [T]hey have an affiliate or a connection in


            13
              While the IJ discussed this incident in his well-founded-fear-of-future-
   persecution analysis, the incident is relevant to Morales Lopez’s past-persecution claim.




                                              23
Case: 18-60251       Document: 00515788451          Page: 24   Date Filed: 03/19/2021




                                     No. 18-60251


                    another part of the country who will alert them
                    to the presence of this person. This also goes
                    through Central America[.] [W]hen people flee,
                    their whereabouts are often known outside the
                    country.
          Therefore, the gangs likely would have been able to track
          [Morales Lopez’s] whereabouts. If she were returned to
          Honduras, [Morales Lopez] would “most likely” suffer from
          “rape, torture, assault, intimidation, and . . . a very [sic]
          likelihood of homicide . . . because of the pattern that [the
          gangs] have already established against her and her family.”


          The IJ found Ungar’s testimony credible, and there is no evidence in
   the record contradicting his testimony. The evidence shows that the mere
   fact of territorial lines would not protect an individual from Los Vatos Locos.
   As the IJ stated, Mejia Murillo was lured from the Felipe Celaya
   neighborhood, where he lived, to the Rivera Hernandez neighborhood, where
   he was killed.
          Third, the IJ reasoned that “the Vatos Locos never personally
   attacked or physically harmed [Morales Lopez].” Although the BIA adopted
   the IJ’s analysis, it also added: “We note that [Morales Lopez] began to
   receive threats from Los Vatos Locos as early as May 2015, when [Mejia
   Murillo] was murdered; yet, she and [her daughter] remained unharmed
   before leaving Honduras in February 2016.” However, as the IJ stated, Mejia
   Murillo began receiving threats from Los Vatos Locos two years before he
   was murdered. That Morales Lopez or her daughter was not murdered or
   otherwise physically harmed in the nine or ten months between May 2015
   and February 2016 is not probative of past persecution. See Abdel-Masieh, 73
   F.3d at 583 (including in the definition of “persecution” “[t]he infliction of




                                          24
Case: 18-60251      Document: 00515788451           Page: 25   Date Filed: 03/19/2021




                                     No. 18-60251


   suffering or harm” and stating that “[t]he harm or suffering need not be
   physical”) (internal quotation marks and citation omitted).
            Fourth, the IJ discounted the fact that Morales Lopez’s efforts to
   escape Los Vatos Locos ultimately failed. Similarly, the BIA’s focus on the
   time between when Morales Lopez received threats and when she fled
   Honduras ignores that Morales Lopez made efforts to escape Los Vatos
   Locos.
            In June 2015, Morales Lopez left her sons in the care of her sister,
   thinking that they would be safer if they stayed apart from her and her
   daughter, who Los Vatos Locos had threatened to kill. At the same time,
   Morales Lopez and her daughter moved in with Morales Lopez’s cousin in a
   neighborhood different from her sister’s. Morales Lopez’s affidavit stated
   that, in late January or early February 2016, Morales Lopez saw a car in her
   cousin’s neighborhood “that was being driven by one of the men that had
   killed [her] husband. [She] was very scared, because this was a private
   neighborhood, not a thoroughfare, so [she] felt that he was out looking for
   [them].”     However, Morales Lopez recounted the incident somewhat
   differently in her removal-hearing testimony, stating that she “was behind
   [her] cousin’s house [when she] saw a bus go by and . . . saw one of the gang
   members.”
            Notably, quoting Morales Lopez’s psychological assessment, the IJ
   stated: “[Morales Lopez] may have difficulty accessing specific details of the
   trauma she has suffered due to her [post-traumatic stress disorder] diagnosis.
   These symptoms substantiate rather than undermine, the credibility of her




                                         25
Case: 18-60251        Document: 00515788451               Page: 26        Date Filed: 03/19/2021




                                           No. 18-60251


   account of traumatic experience.”                  And the IJ found Morales Lopez
   “credible” without      qualification.14
           Within a week of seeing the Los Vatos Locos member in her
   neighborhood, Morales Lopez’s “cousin was attacked by unknown
   assailants. They cut the side of his face with a machete and cut his wrist so
   badly that his tendons were cut and he could not move his fingers.” Morales
   Lopez’s cousin “hadn’t had any problems with gangs or anyone else, so
   [Morales Lopez and her cousin] suspected that it was people who were after
   [Morales Lopez] and [her] family. [Morales Lopez’s] cousin told [Morales
   Lopez] that he would be unable to continue to protect [her] [sic] that [they]
   should all flee[.]”
           The IJ found Morales Lopez’s account of seeing a Los Vatos Locos
   member in a car or bus “somewhat implausible,” reasoning:
           First, [Morales Lopez] did not explain how she would have
           been able to identify a passenger on a moving bus or the driver
           of a moving car from behind her cousin’s house. Unless
           [Morales Lopez] was close to the street and the car or bus was
           moving slowly, the Court does not understand how she would
           have been able to identify her husband’s assailant. Second,
           [Morales Lopez] never even established which gang member
           killed her husband and how she would have known who killed
           him. The Court found her testimony regarding the murder of
           her husband credible, but notes that she never identified her
           husband’s killer clearly enough for the Court to be persuaded
           that she was able to identify him from inside a moving vehicle.




           14
              While the IJ noted, for example, that “[Morales Lopez] did not always specify
   the area in which a particular incident occurred,” this did not affect his credibility finding.




                                                 26
Case: 18-60251     Document: 00515788451           Page: 27   Date Filed: 03/19/2021




                                    No. 18-60251


          “It is the factfinder’s duty to make determinations based on the
   credibility of the witnesses.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005) (internal quotation marks, brackets, and citation omitted). “Still, an
   adverse credibility determination must be supported by specific and cogent
   reasons derived from the record.” Id. (collecting cases). Again, the IJ here
   explicitly found Morales Lopez credible, devoting a section of his decision to
   a discussion of her credibility. It is not clear why the IJ would find that
   Morales Lopez is credible and then seemingly backtrack as to one incident
   later in his decision. It is not implausible that Morales Lopez would be able
   to identify a Los Vatos Locos member who passed by her in a car or bus, as
   the IJ himself noted: “Unless [Morales Lopez] was close to the street and the
   car or bus was moving slowly, the Court does not understand how she would
   have been able to identify her husband’s assailant.” The IJ merely speculated
   that Morales Lopez could not have seen any person in a passing car or bus.
   In other words, the IJ’s determination that it was “somewhat implausible”
   for Morales Lopez to see a Los Vatos Locos member in the circumstances
   she described is not supported “by specific and cogent reasons derived from
   the record.” See Zhang, 432 F.3d at 344.
          Further, although Morales Lopez’s affidavit stated that Morales
   Lopez saw “one of the men that had killed [her] husband,” Morales Lopez
   testified that she “saw one of the gang members.” The IJ does not address
   Morales Lopez’s testimony statement and focuses only on her affidavit
   statement. It is not implausible that Morales Lopez would refer to any Los
   Vatos Locos member as a person who had killed her husband. Again, the IJ’s
   “somewhat implausible” determination as to Morales Lopez’s account is not
   supported by specific and cogent reasons derived from the record,
   particularly following the IJ’s finding that Morales Lopez is credible. Cf.
   Zhao, 404 F.3d at 310 (“The IJ credited all of Zhao’s testimony but




                                        27
Case: 18-60251       Document: 00515788451             Page: 28      Date Filed: 03/19/2021




                                        No. 18-60251


   interpreted it in such a way that allowed her to rule against him on grounds
   of legal sufficiency.”).
           In any case, the IJ discounted Morales Lopez’s testimony that the men
   who attacked her cousin were Los Vatos Locos members, stating that “the
   documentary evidence shows that no Honduran is safe from violent crime.”
   The IJ in Tamara-Gomez made a similar determination regarding the bike
   bomb in that case. 447 F.3d at 348 n.6 (“[T]he IJ found the ‘bomb incident’
   to be ‘a random act of violence all too common in Colombia and unrelated to
   the respondent or his wife.’”).            However, the Tamara-Gomez court
   concluded, “Considered in isolation the bike bomb may in fact have been a
   ‘random act of violence.’ Yet, in the light of the other occurrences it is not
   unreasonable to believe that the bomb was targeted at Tamara-Gomez and/or
   his family.” Id. at 348 n.7. The same is true here. Given the other incidents,
   it is not unreasonable to believe that the attack on Morales Lopez’s cousin
   was perpetrated by Los Vatos Locos.
           Ultimately, the relevant substantial evidence—when considered as a
   whole—compels a finding of past persecution.
                                             6.
           Sixth, Morales Lopez argues that the IJ erred by failing to consider the
   psychological harm she suffered. Morales Lopez received a psychological
   assessment showing that she suffers from post-traumatic stress disorder
   because of “her experience of being raped, the killings of her partners and
   her own experience of being threatened with death by gang members in
   Honduras.”15      It is not clear, however, whether the IJ’s omission of
   psychological harm is error. See, e.g., Karanja v. Keisler, 251 F. App’x 891,


           15
             Two of Morales Lopez’s partners prior to her relationship to Mejia Murillo had
   been killed in incidents that Morales Lopez does not connect to Los Vatos Locos.




                                             28
Case: 18-60251        Document: 00515788451              Page: 29        Date Filed: 03/19/2021




                                          No. 18-60251


   892 (5th Cir. 2007) (noting a lack of authority concluding that emotional
   distress is a type of harm that constitutes past persecution); cf. Scott Rempell,
   Defining Persecution, 2013 UTAH L. REV. 283, 297 (2013) (arguing that
   “psychological harms should be recognized as a distinct component of a
   persecution analysis”).         Morales Lopez does not rely on any binding
   authority that supports her argument that psychological harm may qualify as
   past persecution.16 We need not resolve this question, however, because the
   other evidence discussed above compels a finding of past persecution.
                                                B.
           Turning to Morales Lopez’s well-founded fear of future persecution
   claim, we summarize the relevant portions of the IJ’s and the BIA’s
   decisions.
           The IJ did not dispute Morales Lopez’s subjective fear of future
   persecution if she were deported to Honduras.17 However, the IJ determined
   that Morales Lopez failed to establish that her fear was objectively
   reasonable. The IJ stated, “As previously explained, the threats [Morales
   Lopez] personally received were too vague to qualify as past persecution.”
   The BIA echoed this reasoning in its decision, stating, “The [IJ] properly
   found that [Morales Lopez] presented insufficient evidence that she


           16
             Morales Lopez relies on In re A-K-, a BIA decision, which states that past
   persecution can be established “where a person persecutes someone close to an applicant,
   such as a spouse, parent, child or other relative, with the intended purposes of causing
   emotional harm to the applicant, but does not directly harm the applicant himself.” 24 I.
   & N. Dec. 275, 278 (BIA 2007).
           17
             The IJ did not explicitly state that Morales Lopez established a subjective fear of
   future harm, but he effectively stated as much: “The Court understands that [Morales
   Lopez] fears the Vatos Locos will subject her to further threats and physical harm because
   of her relationship with [Mejia Murillo] if she returns to Honduras.” The BIA, which
   adopted the IJ’s decision, more explicitly stated the same: “[Morales Lopez] has
   established that she has a subjective fear of future harm in Honduras[.]”




                                                29
Case: 18-60251    Document: 00515788451           Page: 30   Date Filed: 03/19/2021




                                   No. 18-60251


   specifically would be targeted for persecution . . . . As discussed above,
   [Morales Lopez’s] past experiences with Vatos Locos gang does [sic] not
   amount to persecution.”
          The IJ further determined that the “descriptions of the incidents
   involving other members of [Mejia Murillo’s] family lacked detail.” In
   particular, the IJ discussed four incidents. First, Mejia Murillo’s brother
   received what Morales Lopez described as “death threats” from Los Vatos
   Locos’ leader following Mejia Murillo’s death. The IJ discounted the threats
   because “[Morales Lopez] never explained what the threat to [Mejia
   Murillo’s brother] entailed or how it was connected to [Mejia Murillo].”
          Second, a few weeks to a month after Mejia Murillo’s murder, Mejia
   Murillo’s mother and brother abandoned their house at the direction of Los
   Vatos Locos members who implied that they would kill them if they did not
   leave the house within 72 hours of their order to vacate. The IJ discounted
   this incident, stating, “While the timing of this incident within a few weeks
   of [Mejia Murillo’s] death could indicate that the Vatos Locos targeted
   [Mejia Murillo’s mother and brother] because of their family ties to [Mejia
   Murillo], the gang may have forced [Mejia Murillo’s] family members out of
   their home for other reasons.” The IJ speculated that “the gang may have
   been asserting their authority, not targeting the family members of [Mejia
   Murillo].” Relying on Ungar’s testimony, the IJ stated that gang-controlled
   neighborhoods like the one Mejia Murillo’s mother and brother were living
   in are “very restricted” and that “gangs’ violence against residents in their
   areas of control can seem gratuitous and unpredictable.” For this reason, the
   IJ concluded: “[T]he fact that the Vatos Locos told [Mejia Murillo’s mother
   and brother] to leave their home without additional information does not
   establish a connection to [Mejia Murillo’s] death.” The BIA summarized
   the IJ’s analysis and then added: “We note that there is no indication from
   the record that [Mejia Murillo’s] mother and brother have been harmed.”



                                        30
Case: 18-60251     Document: 00515788451            Page: 31   Date Filed: 03/19/2021




                                     No. 18-60251


          Third, a week or two after Mejia Murillo’s death, Los Vatos Locos
   members confronted Morales Lopez’s son at his school, asking him where
   Morales Lopez was and forbidding him to return to school. None of Morales
   Lopez’s children returned to school that year. The IJ discounted this
   incident, stating, “[g]iven the extensive control the Vatos Locos seemed to
   have over the neighborhood, it is not clear that [Morales Lopez’s son’s]
   encounter with the Vatos Locos was connected to [Mejia Murillo].” The IJ
   speculated that “the encounter could have been an instance of forced
   recruitment.”
          Fourth, the IJ analyzed the incident in which (1) Morales Lopez saw a
   Los Vatos Locos member in her cousin’s neighborhood and (2) Morales
   Lopez’s cousin was brutally attacked. Because we previously discussed the
   IJ’s analysis, we do not repeat it here.
          The IJ stated, “While the Court appreciates the past trauma [Morales
   Lopez] suffered and the difficulty of returning to a country where she was
   raped and where her husband was murdered, the Court cannot conclude that
   [Morales Lopez’s] fear of future persecution . . . is well-founded.”
                                          1.
          Morales Lopez first argues that the IJ erred in applying a
   preponderance-of-the-evidence standard instead of a reasonable-possibility
   standard. Relatedly, Morales Lopez argues that the IJ failed to evaluate
   Morales Lopez’s fear of future persecution using the four-part test set forth
   in In re Mogharrabi. We cannot reach these arguments, however, because
   Morales Lopez failed to raise them before the BIA. In other words, we lack
   jurisdiction to consider the arguments. See Wang, 260 F.3d at 452.




                                          31
Case: 18-60251     Document: 00515788451            Page: 32   Date Filed: 03/19/2021




                                     No. 18-60251


                                          2.
          Second, Morales Lopez argues that the IJ erred by conflating the past-
   persecution and well-founded-fear-of-persecution analyses. We agree.
          The IJ stated in support of his finding that Morales Lopez’s fear was
   not objectively reasonable: “As previously explained, the threats [Morales
   Lopez] personally received were too vague to qualify as past persecution.”
   The BIA mirrored the IJ, stating: “As discussed above, the respondent’s past
   experiences with the Vatos Locos gang does [sic] not amount to
   persecution.” Accordingly, the IJ (and the BIA) did not discuss the threats
   against Morales Lopez in his well-founded-fear-of-persecution analysis.
          “[D]espite finding adversely on claims of past persecution, the IJ must
   determine whether the petitioner demonstrated a well-founded fear of future
   persecution if asserted.” Cabrera v. Sessions, 890 F.3d 153, 159 (5th Cir.
   2018). The IJ echoed this logic earlier in his decision when he analyzed
   Morales Lopez’s past-persecution claim: “[Morales Lopez] has not
   established that she suffered past persecution[.] However, the threats she
   received following the death of her husband may establish a well-founded fear
   of persecution[.]” But, then, he did not analyze the threats against Morales
   Lopez through the lens of her well-founded-fear-of-persecution claim. Cf.
   Orellana-Monson, 685 F.3d at 518 (concluding that a successful well-founded-
   fear-of-persecution claim requires the applicant to “show that a reasonable
   person in the same circumstances would fear persecution if deported”)
   (internal quotation marks and citation omitted). Accordingly, the IJ erred.
                                          3.
          Third, Morales Lopez argues that the IJ erred by requiring direct proof
   of her persecutors’ motives. In other words, Morales Lopez argues that the
   IJ required direct proof that, as the IJ put it, the “encounter[s] with the Vatos
   Locos [were] connected to [Mejia Murillo].” Cf. Sharma v. Holder, 729 F.3d




                                          32
Case: 18-60251       Document: 00515788451             Page: 33      Date Filed: 03/19/2021




                                        No. 18-60251


   407, 412 (5th Cir. 2013) (“The alien carries the burden to establish a nexus
   between the persecution and one of the five statutory grounds for asylum.”)
   (internal quotation marks and citation omitted). We agree.
          A petitioner is not required to provide direct proof of a persecutor’s
   motives, but the petitioner “must provide some evidence of it, direct or
   circumstantial.” I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (emphasis
   in original). Further, fear of future persecution cannot be “negated simply
   because of general violence and civil disorder.” Eduard, 379 F.3d at 190
   (emphasis omitted).        “Congress no doubt anticipated that citizens of
   countries rife with general violence and civil disorder would seek asylum in
   the United States. If it had intended to deny refugee status to applicants from
   such countries, . . . it would have presumably stated so.” Id.
          While “an applicant’s fear of persecution cannot be based solely on
   general violence and civil disorder,” id. (emphasis in original), Morales
   Lopez’s fear is not so based. Nonetheless, the IJ speculated that Los Vatos
   Locos’ motives behind their encounters with Morales Lopez’s family
   members were based on the general state of violence and civil disorder in
   Honduras. The IJ improperly negated each encounter for this reason. Cf. id.
   As a result, it is unclear how Morales Lopez could have proved her claim
   without direct proof of Los Vatos Locos’ motives. Accordingly, the IJ erred.
                                             4.
          Fourth, Morales Lopez argues that the IJ erred because he
   mischaracterized and did not meaningfully consider Ungar’s testimony. 18
   We agree.



          18
              Morales Lopez generally argued that the “IJ ignored expert evidence that
   directly supported [Morales Lopez’s] claim to have suffered past persecution and to have
   a well-founded fear of persecution.” However, Morales Lopez tied her argument to an




                                             33
Case: 18-60251       Document: 00515788451             Page: 34      Date Filed: 03/19/2021




                                        No. 18-60251


           As stated earlier, the IJ is not required to “address evidentiary
   minutiae or write any lengthy exegesis, [but] its decision must reflect
   meaningful consideration of the relevant substantial evidence supporting the
   alien’s claims.” Abdel-Masieh, 73 F.3d at 585 (citation omitted); see also Cole
   v. Holder, 659 F.3d 762, 771–72 (9th Cir. 2011) (“[W]here there is any
   indication that the BIA did not consider all of the evidence before it, a catchall
   phrase does not suffice, and the decision cannot stand. Such indications
   include misstating the record and failing to mention highly probative or
   potentially dispositive evidence.”); Zhao, 404 F.3d at 310 (“The IJ credited
   all of Zhao’s testimony but interpreted it in such a way that allowed her to
   rule against him on grounds of legal sufficiency. The IJ’s summary of Zhao’s
   testimony consists entirely of conclusory remarks, mischaracterizations of
   various events, and non-sequit[u]rs.”).
           Here, no evidence in the record contradicts Ungar’s testimony, and
   the IJ found Ungar’s testimony credible without qualification. Nonetheless,
   the IJ stated that “gangs’ violence against residents in their areas of control
   ‘can seem gratuitous and unpredictable,’” focusing on only a partial
   statement from Ungar’s testimony. Using Ungar’s statement, the IJ negated
   Morales Lopez’s testimony “simply because of general violence and civil
   disorder.” Eduard, 379 F.3d at 190. However, the full sentence from
   Ungar’s testimony is, “So in one sense, there’s a structure of these gangs, on
   the other hand sometimes their violence can seem gratuitous and




   example from only the IJ’s well-founded-fear-of-persecution analysis. Thus, we consider
   Morales Lopez’s argument only as it pertains to the IJ’s well-founded-fear-of-persecution
   analysis. See In re HECI Expl. Co., Inc., 862 F.2d at 525.




                                              34
Case: 18-60251       Document: 00515788451             Page: 35      Date Filed: 03/19/2021




                                        No. 18-60251


   unpredictable.”19 As Ungar stated in the same sentence, “there’s a structure
   of these gangs,” which the IJ apparently ignored.
           Speaking to the “structure” of gangs such as Los Vatos Locos
   elsewhere in his testimony, Ungar stated: “[O]ne of the modus operandi of
   gangs is a very consistently long focus on targeting those that they have
   already attacked, family members, children of victims, cousins, you know,
   anyone related to a person, over a period of many years continues to be
   intimidated and threatened by them.” Ungar effectively stated that Morales
   Lopez has a target on her back, concluding that there is “a very [sic]
   likelihood of homicide if she were returned. Because of what is—the pattern
   that they’ve already established against her and her family. The next step
   would be, and it has been for other families, murder, attacks on their lives.”
           Accordingly, the IJ erred by mischaracterizing and failing to
   meaningfully consider Ungar’s testimony.
                                              5.
           Finally, Morales Lopez argues that the relevant substantial evidence
   compels a well-founded-fear-of-future-persecution finding.                  We agree.
   Because Morales Lopez has shown past persecution, she is entitled to a
   rebuttable presumption of a well-founded fear of future persecution. 8 C.F.R.
   § 208.13(b)(1). But even if that presumption were not to apply, Morales
   Lopez has demonstrated, by a preponderance of the evidence, that there is a




           19
              Morales Lopez emphasizes that Ungar stated that gangs’ violence can “seem”
   gratuitous or unpredictable (presumably, as opposed to “is” gratuitous or unpredictable).
   But this places too much weight on the word “seem.” In his preceding sentence, Ungar
   stated that sometimes gangs “want to attack somebody” but also sometimes “they’re high
   on drugs and they carry out an act of violence.” .




                                              35
Case: 18-60251       Document: 00515788451              Page: 36      Date Filed: 03/19/2021




                                         No. 18-60251


   “reasonable possibility” that she would be persecuted if deported. 20 See
   Cardoza-Fonseca, 480 U.S. at 440 (concluding that a “reasonable possibility”
   can mean a ten percent chance).
           In the first instance, it is undisputed that Morales Lopez established
   subjective fear of future persecution. Next, we determine whether the
   relevant substantial evidence would compel a reasonable adjudicator to find
   that Morales Lopez established objective fear. We apply the four steps
   articulated in In re Mogharrabi. See Eduard, 379 F.3d at 191.
           First, Morales Lopez possesses a “characteristic” that Los Vatos
   Locos “seeks to overcome by means of punishment of some sort.” See id.
   Specifically, Los Vatos Locos seeks to overcome Morales Lopez’s
   membership in the particular social group of “immediate family members of
   Jose Carlos Mejia Murillo” by means of torture or death. Los Vatos Locos
   tortured and murdered her husband after the gang threatened and harassed
   him over the span of two years. Following his murder, Los Vatos Locos
   leveled multiple and varied menacing threats of harm against Morales Lopez,
   including an explicit death threat. Several of these threats referred to Mejia
   Murillo specifically and made clear that Morales Lopez was a target because
   of her relationship to Mejia Murillo.
           Second, Los Vatos Locos is already aware that Morales Lopez is an
   immediate family member of Mejia Murillo. See id. As stated above, several
   of Los Vatos Locos’ threats of harm against Morales Lopez referred to Mejia
   Murillo specifically and Morales Lopez’s relationship to him.
           Third, Los Vatos Locos has “the capability of punishing” Morales
   Lopez. See id. Mejia Murillo’s death at the hands of Los Vatos Locos shows


           20
             In other words, Morales Lopez has shown that it is more likely than not that she
   would face a ten percent chance or more of persecution if deported.




                                              36
Case: 18-60251         Document: 00515788451               Page: 37       Date Filed: 03/19/2021




                                            No. 18-60251


   this. So, too, does the brutal attack on Morales Lopez’s cousin and Los Vatos
   Locos’ ordering Mejia Murillo’s family members to vacate their house. As
   Morales Lopez recounted, a few months before her husband’s murder, Los
   Vatos Locos had killed her neighbor and, several months later, killed his wife.
   And Ungar’s testimony supports the fact that Los Vatos Locos is capable of
   punishing Morales Lopez. Again, he stated that there is “a very [sic]
   likelihood of homicide if [Morales Lopez] were returned. Because of what
   is—the pattern that they’ve already established against her and her family.
   The next step would be, and it has been for other families, murder, attacks
   on their lives.”
          Fourth, Los Vatos Locos “has the inclination to punish” Morales
   Lopez. See id. Ungar’s testimony establishes this. As stated previously,
   Ungar testified: “[O]ne of the modus operandi of gangs is a very consistently
   long focus on targeting those that they have already attacked, family
   members, children of victims, cousins, you know, anyone related to a person,
   over a period of many years continues to be intimidated and threatened by
   them.”21 Ungar stated that Morales Lopez faces a 75 to 80 percent chance
   of being put in “serious danger for her life” by Los Vatos Locos if she is
   deported.



          21
               Ungar additionally stated:
          The threats made against [Morales Lopez] are consistent with one of the most well-
          known practices of these criminal groups: the persistent targeting of specific
          individuals, couples, or families. In many areas, for example, gangs will attack
          every member of the family of a business owner who does not pay the war taxes.
          Families of ex-girlfriends, wayward members, or anyone seen as cooperating with
          the police are all in the crossfire, and with a relentlessness that survives time. . . .
          Anyone suspected of being affiliated with rival groups . . . makes them particularly
          vulnerable to attack. [Morales Lopez’s] long connection with the drug gangs,
          derivative of her marriage to her now deceased husband, clearly creates such
          vulnerability for her.




                                                37
Case: 18-60251     Document: 00515788451            Page: 38    Date Filed: 03/19/2021




                                     No. 18-60251


          Overall, Morales Lopez presented “specific, detailed facts showing a
   good reason to fear that . . . she will be singled out for persecution.” Orellana-
   Monson, 685 F.3d at 518 (emphasis omitted).
          Accordingly, the relevant substantial evidence—when considered as
   a whole—compels a well-founded-fear-of-future-persecution finding.
                                         IV.
          For the reasons above, we GRANT, in part, and DENY, in part, the
   petition; REVERSE the IJ’s order of removal; and REMAND for any
   further necessary proceedings in accordance with this opinion.




                                          38